JS 44 (Rev. 10/20)                                    CIVIL
                                     Case 2:05-mc-02025     COVER
                                                        Document     SHEET
                                                                 836-1 Filed 07/05/21 Page 1 of 3
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                         DEFENDANTS
       Elizabeth Heilman
                                                                                                          Koninklijke Philips N.V., Philips North America LLC, and
                                                                                                          Philips RS North America LLC
    (b)   County of Residence of First Listed Plaintiff             Fairfax County, VA                    County of Residence of First Listed Defendant Allegheny County
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                               (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                          NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                     THE TRACT OF LAND INVOLVED.

    (c)   Attorneys (Firm Name, Address, and Telephone Number)                                             Attorneys (If Known)

      Chimicles, Schwartz, Kriner & Donaldson-Smith LLP
      361 W. Lancaster Ave, Haverford, PA 19041
II. BASIS OF JURISDICTION (Place an “X” in One Box Only) III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                       (For Diversity Cases Only)                                                   and One Box for Defendant)
    1   U.S. Government                  3   Federal Question                                                                   PTF           DEF                                                     PTF      DEF
          Plaintiff                            (U.S. Government Not a Party)                     Citizen of This State            1             1                  Incorporated or Principal Place         4   ✖ 4
                                                                                                                                                                     of Business In This State

    2   U.S. Government               ✖ 4    Diversity                                           Citizen of Another State            2                   2         Incorporated and Principal Place                                   5        5
          Defendant                            (Indicate Citizenship of Parties in Item III)                                                                         of Business In Another State

                                                                                                 Citizen or Subject of a             3                   3         Foreign Nation                                                     6        6
                                                                                                   Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                    Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                TORTS                           FORFEITURE/PENALTY                             BANKRUPTCY                                                           OTHER STATUTES
    110 Insurance                       PERSONAL INJURY               PERSONAL INJURY               625 Drug Related Seizure             422 Appeal 28 USC 158                                                       375 False Claims Act
    120 Marine                          310 Airplane                 365 Personal Injury -              of Property 21 USC 881           423 Withdrawal                                                              376 Qui Tam (31 USC
    130 Miller Act                      315 Airplane Product             Product Liability          690 Other                                28 USC 157                                                                  3729(a))
    140 Negotiable Instrument                Liability             ✖ 367 Health Care/                                                                                                                                400 State Reapportionment
    150 Recovery of Overpayment         320 Assault, Libel &             Pharmaceutical                                                  PROPERTY RIGHTS                                                             410 Antitrust
        & Enforcement of Judgment            Slander                     Personal Injury                                                  820 Copyrights                                                             430 Banks and Banking
    151 Medicare Act                    330 Federal Employers’           Product Liability                                                830 Patent                                                                 450 Commerce
    152 Recovery of Defaulted                Liability               368 Asbestos Personal                                                835 Patent - Abbreviated                                                   460 Deportation
         Student Loans                  340 Marine                       Injury Product                                                       New Drug Application                                                   470 Racketeer Influenced and
         (Excludes Veterans)            345 Marine Product               Liability                                                        840 Trademark                                                                  Corrupt Organizations
    153 Recovery of Overpayment              Liability              PERSONAL PROPERTY                        LABOR                        880 Defend Trade Secrets                                                   480 Consumer Credit
        of Veteran’s Benefits           350 Motor Vehicle            370 Other Fraud                710 Fair Labor Standards                  Act of 2016                                                                (15 USC 1681 or 1692)
    160 Stockholders’ Suits             355 Motor Vehicle            371 Truth in Lending               Act                                                                                                          485 Telephone Consumer
    190 Other Contract                      Product Liability        380 Other Personal             720 Labor/Management                 SOCIAL SECURITY                                                                 Protection Act
    195 Contract Product Liability      360 Other Personal               Property Damage                Relations                        861 HIA (1395ff)                                                            490 Cable/Sat TV
    196 Franchise                           Injury                   385 Property Damage            740 Railway Labor Act                862 Black Lung (923)                                                        850 Securities/Commodities/
                                        362 Personal Injury -            Product Liability          751 Family and Medical               863 DIWC/DIWW (405(g))                                                          Exchange
                                            Medical Malpractice                                         Leave Act                        864 SSID Title XVI                                                          890 Other Statutory Actions
        REAL PROPERTY                     CIVIL RIGHTS              PRISONER PETITIONS              790 Other Labor Litigation           865 RSI (405(g))                                                            891 Agricultural Acts
    210 Land Condemnation               440 Other Civil Rights       Habeas Corpus:                 791 Employee Retirement                                                                                          893 Environmental Matters
    220 Foreclosure                     441 Voting                   463 Alien Detainee                 Income Security Act              FEDERAL TAX SUITS                                                           895 Freedom of Information
    230 Rent Lease & Ejectment          442 Employment               510 Motions to Vacate                                               870 Taxes (U.S. Plaintiff                                                       Act
    240 Torts to Land                   443 Housing/                     Sentence                                                             or Defendant)                                                          896 Arbitration
    245 Tort Product Liability              Accommodations           530 General                                                         871 IRS—Third Party                                                         899 Administrative Procedure
    290 All Other Real Property         445 Amer. w/Disabilities -   535 Death Penalty                  IMMIGRATION                           26 USC 7609                                                                Act/Review or Appeal of
                                            Employment               Other:                         462 Naturalization Application                                                                                       Agency Decision
                                        446 Amer. w/Disabilities -   540 Mandamus & Other           465 Other Immigration                                                                                            950 Constitutionality of
                                            Other                    550 Civil Rights                   Actions                                                                                                          State Statutes
                                        448 Education                555 Prison Condition
                                                                     560 Civil Detainee -
                                                                         Conditions of
                                                                         Confinement
V. ORIGIN (Place an “X” in One Box Only)
✖   1 Original             2 Removed from                     3     Remanded from              4 Reinstated or             5 Transferred from       6 Multidistrict                                                          8 Multidistrict
      Proceeding             State Court                            Appellate Court              Reopened                    Another District           Litigation -                                                           Litigation -
                                                                                                                             (specify)                  Transfer                                                               Direct File
                                         Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                         28 U.S.C. § 1332 of the Class Action Fairness Act of 2005
VI. CAUSE OF ACTION                      Brief description of cause:
                                         Consumer fraud, common law fraud, and breaches of warranty stemming from defective products
VII. REQUESTED IN                        ✖    CHECK IF THIS IS A CLASS ACTION                       DEMAND $                                              CHECK YES only if demanded in complaint:
     COMPLAINT:                               UNDER RULE 23, F.R.Cv.P.                                                                                    JURY DEMAND:                                                 ✖   Yes       No
VIII. RELATED CASE(S)
                                             (See instructions):
      IF ANY                                                         JUDGE                                                               DOCKET NUMBER
DATE                                                                   SIGNATURE OF ATTORNEY OF RECORD
7/5/2021                                                                Alex Kashurba
                                                                                                                                          Digitally signed by Alex Kashurba
                                                                                                                                          DN: cn=Alex Kashurba, o=Chimicles LLP, ou, email=amk@chimicles.com, c=US
                                                                                                                                          Date: 2021.07.05 11:47:57 -04'00'



FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                    APPLYING IFP                                   JUDGE                                                        MAG. JUDGE
           Case 2:05-mc-02025 Document 836-1 Filed 07/05/21 Page 2 of 3


                                    JS 44A REVISED June, 2009
          IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                         THIS CASE DESIGNATION SHEET MUST BE COMPLETED

PART A
     This case belongs on the (     Erie        Johnstown          Pittsburgh) calendar.
1. ERIE CALENDAR      - If
                      cause of action arose in the counties of Crawford, Elk, Erie,
     Forest, McKean. Venang or Warren, OR any plaintiff or defendant resides in one of said
     counties.
2. JOHNSTOWN CALENDAR  - If cause of action arose in the counties of Bedford, Blair,
     Cambria, Clearfield or Somerset OR any plaintiff or defendant resides in one of
     said counties.

3. Complete if on ERIE CALENDAR: I certify that the cause of action arose in
    County and that the                      resides in                   County.

4. Complete if on JOHNSTOWN CALENDAR: I certify that the cause of action arose in
                     County and that the           resides in                   County.

PART B (You are to check ONE of the following)
1.       This case is related to Number                 . Short Caption             .
2.       This case is not related to a pending or terminated case.

DEFINlTIONS OF RELATED CASES:
CIVIL: Civil cases are deemed related when a case filed relates to property included in
another suit or involves the same issues of fact or it grows out of the same transactions
as another suit or involves the validity or infringement of a patent involved in another
suit EMINENT DOMAIN: Cases in contiguous closely located groups and in common ownership
groups which will lend themselves to consolidation for trial shall be deemed related.
HABEAS CORPUS & CIVIL RIGHTS: All habeas corpus petitions filed by the same individual
shall be deemed related. All pro se Civil Rights actions by the same individual shall be
deemed related.

PARTC
I. CIVIL CATEGORY (Select the applicable category).
   1.     Antitrust and Securities Act Cases
   2.     Labor-Management Relations
   3.     Habeas corpus
   4.     Civil Rights
   5.     Patent, Copyright, and Trademark
   6.     Eminent Domain
   7.     All other federal question cases
   8.      All personal and property damage tort cases, including maritime, FELA,
          Jones Act, Motor vehicle, products liability, assault, defamation, malicious
            prosecution, and false arrest
   9.      Insurance indemnity, contract and other diversity cases.
  10.      Government Collection Cases (shall include HEW Student Loans (Education),
                V A    0verpayment, Overpayment of Social Security, Enlistment
                Overpayment (Army, Navy, etc.),    HUD Loans, GAO Loans (Misc. Types),
                Mortgage Foreclosures, SBA Loans, Civil Penalties and Coal Mine
                Penalty and Reclamation Fees.)



     I certify that to the best of my knowledge the entries on this Case Designation
     Sheet are true and correct
                                        /s/ Alex M. Kashurba
     Date: 7/5/2021
                                                              ATTORNEY AT LAW

NOTE: ALL SECTIONS OF BOTH )2506 MUST BE COMPLETED BEFORE CASE CAN BE PROCESSED.
JS 44 Reverse (Rev. 10/20)   Case 2:05-mc-02025 Document 836-1 Filed 07/05/21 Page 3 of 3
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
         the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
